Title: To Thomas Jefferson from Thomas Lee Shippen, 29 May 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            
              My Very Dear Sir
            
            Hague May 29th. 1788.
          
          It is not more from a sense of duty than inclination that I devote the first moments after my arrival at this place to a complyance with the request which you were so good as to make upon my taking leave of you at Paris. For I gratify the one at the same time that I perform the other. Nothing flatters me so much as to acquire in any degree the esteem of those whom all the world esteem, and as the request you made me must have proceeded from sentiments which you entertained in my favor, I could not but have been flattered by it. But though that general Agent in human affairs—self love—has been instrumental in this business it is by no means the only incentive. The gratitude which your unbounded kindness exacts and the affection which your virtues have inspired me with, conspire to make my present occupation a most pleasing one. Besides, what can be more desireable than to correspond with those from whom you cannot fail of deriving instruction?
          
          The excursions we have made from the direct road between Paris and the Hague and the time we have employed in examining the different places through which we passed have made our journey longer than we expected, and of course the month more advanced before our arrival here. The temptations which seduced us from our original plan were such as we could not resist nor have we cause now to complain of them. If the course we have taken is an unusual one, it has not been the less interesting on that account. On the contrary there is perhaps a greater satisfaction in seeing things in themselves curious, which have not attracted the general attention. For of those which have done so, you form a competent idea, from the continual accounts you hear of them from every body’s mouth, whereas the others have la novelty and sometimes the surprize which they occasion to recommend them. We passed through Lisle Bruges Ghent Brussels Mecklin Antwerp Rotterdam and Delft, and remained 2 or 3 days in almost all of them. The decline of commerce in Flanders seems compensated by the flourishing state of agriculture there, and the Dutch cannot complain of the barrenness of their soil while they enjoy so superior advantages in commerce. However, the latter seem to have been considerably affected by the late disturbances. The flame of civil discord must always be hurtful to peaceable pursuits, and the merchants complain heavily of that which has lately been excited. In Rotterdam in particular, where I remained 4 or 5 days, I was informed that they had never suffered so severe a shock. Exchange is lower than it has ever been known, and inactivity and indolence have become the characteristicks of a people formerly the most industrious in the world.
          Notwithstanding this, the Prince hugs himself in his own security, parades more and bows lower than ever. He thinks the people are made to minister to the pleasures of the Prince however limited in his power, and that it is by no means the duty of the Prince, to consult the happiness of his people.The orange cockades and triumphal arches, may poles, and Orange medals—inscribed Vivat Orange abound in all parts of the town, and the Prince snuffs up the incense as if a tribute due to his deservings. There is one instance however of successful resistance to the tyranny of the mob. The German Minister reverencing not only himself but his Imperial master absolutely refused wearing a yellow ribbon of any sort, declaring that he owed more to the dignity of his Court than to the folly of the multitude, and that he would not stoop to such base conditions, as long as he held a public station. In  consequence of this, he was followed by about 200 people through the streets of the Hague and insulted by the most abusive language but, upon their threatening to throw him into the water, he went to the Court and asked for the Prince. Upon being shewn to him, he demanded as a right, not as a favor, that he would disperse the mob by whom he had been insulted and give him a passport which might protect him in future. The Prince could not refuse the one or the other and he walked the streets afterwards unoranged.
          The Court sat off last night at 12 for Loowe one of the Princely Seats in Guelderland and where the Prince and Princess expect on the 11th. of June to embrace their brother and protector the King of Prussia while they thank him for all he has done and suffered for them.
          This excursion of the Court renders this place insupportably dull and we are already nearly persuaded by the Swedish Chargé des Affaires to visit Amsterdam and the other places worth seeing in the Seven Provinces, and then to return here. In all events we shall not remain in the Netherlands more than 3 or 4 weeks during which time my address will continue au soin des Messieurs Wilhem & Jan Willink, Amsterdam.
          I am in anxious expectation of the letter you were so kind as to promise me. Will you have the goodness to remember me to Mr. Short and the Marquis de la Fayette and to believe me with all possible consideration and respect your obliged and devoted friend,
          
            T. Lee
              Shippen
          
        